              Case 1:19-cv-00404 Document 2 Filed 02/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NAYDA ALVAREZ, et al.,                         )
                                               )
                       Plaintiffs,             )
                                               )
v.                                             ) Civil Action No. 19-cv-404
                                               )
DONALD TRUMP, et al.,                          )
                                               )
                       Defendants.             )
                                               )

                    NOTICE OF APPEARANCE OF ALLISON M. ZIEVE

       PLEASE TAKE NOTICE that attorney Allison M. Zieve hereby enters her appearance as

lead counsel for plaintiffs Nayda Alvarez, et al., in this case.

                                               Respectfully submitted,

                                               /s/ Allison M. Zieve
                                               Allison M. Zieve (DC Bar No. 424786)
                                               Public Citizen Litigation Group
                                               1600 20th Street NW
                                               Washington, DC 20009
                                               (202) 588-1000

                                               Counsel for Plaintiffs
February 15, 2019




                                                  1
